                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


CHARLES EDWARD ERDMANN,

             Petitioner,

v.                                                     CIVIL ACTION NO.: 3:19-CV-28
                                                       (GROH)

FREDERICK ENTZEL,

             Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

      Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 6] on June 4, 2019.              Therein,

Magistrate Judge Trumble recommends that the Petitioner=s § 2241 petition [ECF No. 1]

be denied and dismissed without prejudice.

                                 I. Standard of Review

      Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a petitioner’s right to appeal this Court’s Order. 28.U.S.C..' 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,
94 (4th Cir. 1984).

          Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The Petitioner accepted

service of Magistrate Judge Trumble’s R&R on June 7, 2019.                 ECF No. 7.     The

Petitioner filed his objections on June 17, 2019. ECF No. 8. Accordingly, this Court will

review the portions of the R&R to which the Petitioner objects de novo.

                                        II. Background

          On March 1, 2019, the Petitioner filed an application for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241.          ECF No. 1.      Therein, the Petitioner challenges a

sentence imposed by the United States District Court of North Dakota, Eastern Division.

Specifically, the Petitioner asserts that he received an “erroneous designation as a career

offender.” ECF No. 8 at 2. The Petitioner requests that this Court vacate his career

offender sentence and resentence him based on the correct guideline range. ECF No.

1 at 8.

                                      III. Applicable Law

          Generally, a prisoner seeking to challenge the validity of his conviction or sentence

must proceed under 28 U.S.C. § 2255 in the district court of conviction. 28 U.S.C. §

2255; see United States v. Hayman, 342 U.S. 205, 216-17 (1952).                 Nevertheless,

pursuant to the “savings clause,” a prisoner may challenge the validity of his conviction

or sentence under 28 U.S.C. § 2241 if it appears that a § 2255 motion is “inadequate or

ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e).

          Under Wheeler, a § 2255 motion is inadequate or ineffective to test the legality of


                                                2
a sentence when the following four conditions are met:

       (1) at the time of sentencing, settled law of this circuit or the Supreme Court
       established the legality of the sentence;

       (2) subsequent to the prisoner’s direct appeal and first § 2255 motion, the
       aforementioned settled substantive law changed and was deemed to apply
       retroactively on collateral review;

       (3) the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2)
       for second or successive motions; and

       (4) due to this retroactive change, the sentence now presents an error
       sufficiently grave to be deemed a fundamental defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). If these four requirements

are met, the savings clause is satisfied, and a prisoner may challenge the legality of his

sentence under 28 U.S.C. § 2241. If any one of the requirements is not met, the court

is deprived of jurisdiction and may not “entertain [the petition] to begin with.” Id. at 425.

                                       IV. Analysis

       In this case, Magistrate Judge Trumble found that, regardless of whether the

Petitioner meets the first, second, and third prongs of Wheeler, the savings clause is not

satisfied because the fourth prong is not met. Specifically, the magistrate judge found

that the Petitioner’s sentence does not present an error sufficiently grave to be deemed

a fundamental defect.       Citing to Lester v. Flournoy, Magistrate Judge Trumble

determined that a misclassification as a career offender is only a fundamental defect if

the sentencing occurred pre-Booker, when the sentencing guidelines were mandatory.

Because the Petitioner’s sentence was imposed under the post-Booker, advisory

guidelines, Magistrate Judge Trumble found that the Petitioner’s sentence does not

present an error sufficiently grave to be deemed a fundamental defect.

                                              3
       In his objections, the Petitioner makes certain policy-based arguments as to why

his sentence presents a fundamental defect and should be reduced under Wheeler. See

ECF No. 8. However, the law is clear, because advisory guidelines “lack legal force” an

erroneous advisory Guidelines classification is not a fundamental defect.          Lester v.

Flournoy, 909 F.3d 708, 715 (4th Cir. 2018).

       The Petitioner in this case was sentenced under the post-Booker advisory

guidelines and therefore, the misclassification as a career offender is not a fundamental

defect. Because the Petitioner’s sentence does not present a “fundamental defect,” the

Petitioner cannot satisfy the fourth prong of Wheeler.        Wheeler, 886 F.3d at 429.

Accordingly, since the Petitioner cannot meet the Wheeler requirements, the Court is

deprived of jurisdiction and may not “entertain [the petition] to begin with. Id. at 425.

                                      V. Conclusion

       For the reasons provided herein, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 6] should be, and is hereby,

ORDERED ADOPTED.            Therefore, the Petitioner’s § 2241 Petition [ECF No. 1] is

DENIED and DISMISSED WITHOUT PREJUDICE.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Petitioner by certified mail, return

receipt requested, at his last known address as reflected on the docket sheet.

       DATED: June 18, 2019




                                             4
